 


110 HR 5447 IH: Dorothy I. Height and Whitney M. Young, Jr. Social Work Reinvestment Act
U.S. House of Representatives
2008-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 2d Session 
H. R. 5447 
IN THE HOUSE OF REPRESENTATIVES 
 
February 14, 2008 
Mr. Towns (for himself, Mr. Shays, Mrs. Davis of California, Mr. Rodriguez, Ms. Lee, Mr. Gutierrez, and Mrs. Jones of Ohio) introduced the following bill; which was referred to the Committee on Education and Labor 
 
A BILL 
To establish the Social Work Reinvestment Commission to provide independent counsel to Congress on policy issues associated with the recruitment, retention, research, and reinvestment in the profession of social work. 
 
 
1.Short titleThis Act may be cited as the Dorothy I. Height and Whitney M. Young, Jr. Social Work Reinvestment Act. 
2.FindingsCongress finds the following: 
(1)The Bureau of Labor Statistics states that employment of social workers is expected to increase faster than the average (18 to 26 percent) for all occupations through 2014. The need is even greater for social workers in the area of aging. The National Association of Social Workers Center for Workforce Studies estimates that 9 percent or 30,000 licensed social workers specialize in gerontology. By 2010, as more Baby Boomers reach the age of 65, the National Institute on Aging projects that 60,000 to 70,000 social workers will be needed. 
(2)Social work salaries are among the lowest for professionals in general and for those with Master’s level educations in particular. A survey conducted by the John A. Hartford Foundation Inc. found that between 1992 and 1999 the annual rate of wage growth for degree-holding social workers was 0.8 percent. According to the National Association of Social Workers, Center for Workforce Studies, 60 percent of full-time social workers earn between $35,000 and $59,999 per year with 25 percent earning between $40,000 and $49,999 per year. Social workers who earn lower salaries are more likely to work in challenging agency environments and to serve more vulnerable clients. They are also more likely to leave the profession. 
(3)According to one study by the Council on Social Work Education, 68 percent of individuals surveyed who held a Master’s Degree in Social Work (MSW) graduated with an average debt of $26,777. Additionally, the U.S. Public Interest Research Group states that 37 percent of public 4-year graduates have too much debt to manage as a starting social worker. While social workers may be in positions that are personally fulfilling, due to their high loan debt and low income, many struggle financially. 
(4)Social work is unquestionably a dangerous profession for many. According to the American Federation of State, County and Municipal Employees, 70 percent of case workers report that front line staff in their agency had been victims of violence or had received threats of violence. Social workers are considerably safer when measures such as global positioning systems, self-defense training, and conflict prevention are implemented. 
(5)According to a study by the University of Michigan, approximately 1 in 7 adults over the age of 70 have some form of dementia and 9.7 percent (or 2,400,000 Americans) of those found with dementia, were also found to have Alzheimer’s disease. Social workers in gerontology settings work with older adults, including those with dementia to support their physiological, psychological and social needs through mental health therapy, caregiver and family counseling, health education, program coordination, and case management. These professionals also assist the hundreds of thousands of older persons who are abused, neglected, frail, and vulnerable. Between 2000 and 2004 there was a 19.7 percent increase in the total number of reports of elder and vulnerable adult abuse and neglect. 
(6)The Children’s Defense Fund states that every 35 seconds a child is confirmed as abused or neglected. The U.S. Administration for Children and Families states that 513,000 children were in the U.S. foster care system in 2005. Most children in foster care are placed due to parental abuse or neglect. Research shows that professional social workers in child welfare agencies are more likely to find permanent homes for children who were in foster care for 2 or more years. Unfortunately, fewer than 40 percent of child welfare workers are professional social workers. 
(7)The United States Department of Health and Human Services (HHS) estimates that 26.2 percent of Americans aged 18 and older (1 in 4 adults) experiences a diagnosable mental disorder. Additionally, 1 in 5 children and adolescents experience a mental health disorder. At least 1 in 10, or about 6,000,0000 young people, have a serious emotional disturbance. Social workers provide the majority of mental health counseling services in the United States, and are often the only providers in rural areas. 
(8)The U.S. Department of Veterans Affairs (VA) estimates that there are 23,977,000 veterans in the United States. Approximately 1,100,000 active duty soldiers have been deployed to Iraq since 2001. A once declining veteran population is now surging and is in dire need of mental health treatment to address issues such as post traumatic stress disorder, depression, drug and alcohol addiction, and suicide. Veterans make up 25 percent of homeless people in the United States, even though they comprise only 11 percent of the general population. Social workers working with veterans and their families provide case management, crisis intervention, mental health interventions, housing and financial counseling, high risk screening, and advocacy among other services. The VA employs over 5,000 professional social workers and is the single largest employer of social workers in the country. VA social workers also coordinate the Community Residential Care Program, the oldest and most cost-effective of VA’s extended care programs. 
(9)The American Cancer Society estimates that there were 1,399,790 new cases of cancer and 564,830 cancer deaths in 2006 alone. The incidence of cancer will increase dramatically as the population grows older. The Center for Disease Control and Prevention reports that at the end of 2003 there were 1,039,000 to 1,285,000 people living with HIV or AIDS in the United States. In 2006, 1.3 million people received care from one of the Nation’s hospice providers. Health care and medical social workers practice in all of these areas and provide outreach for prevention, help individuals and their families adapt to their circumstances, provide grief counseling and act as a liaison between individuals and their medical team, helping patients make informed decisions about their care. 
(10)The National Center for Education Statistics states that in 2005 the national dropout rate for high school students totaled 9.4 percent. White students dropped out at a rate of 6 percent. African American students dropped out at a rate of 10.4 percent. Hispanic students dropped out at a rate of 22.4 percent. Some vulnerable communities have drop out rates of 50 percent or higher. Social workers in school settings help these students through early identification, prevention, intervention, counseling and support. 
(11)According to the United States Department of Justice, every year more than 650,000 ex-offenders are released from Federal and State prisons. Social workers employed in the corrections system address disproportionate minority incarceration rates, provide treatment for mental health problems and drug and alcohol addiction, and work within as well as outside of the prison to reduce recidivism and increase positive community reentry. 
3.Social Work Reinvestment Commission 
(a)EstablishmentNot later than 3 months after the date of enactment of this Act, the Secretary shall establish the Social Work Reinvestment Commission (in this Act referred to as the Commission) to provide independent counsel to Congress on policy issues associated with the recruitment, retention, research, and reinvestment in the profession of social work. 
(b)AppointmentThe Commission, including a chair and vice-chair shall be appointed by the Secretary, and shall reflect representation by educated social workers, as follows: 
(1)2 deans of schools of social work. 
(2)1 social work researcher. 
(3)1 related professional researcher. 
(4)1 governor. 
(5)2 leaders of national social work organizations. 
(6)1 senior social work State official. 
(7)1 senior related State official. 
(8)2 directors of community-based organizations or non-profits. 
(c)ConsultationThe Commission shall consult with the following agencies and organizations to the extent that it determines necessary or useful: 
(1)agencies within the Department of Health and Human Services, including the Administration for Children and Families, the Administration on Aging, the Agency for Healthcare Research and Quality, the Centers for Disease Control and Prevention, the Centers for Medicaid and Medicare Services, the Health Resources and Service Administration, the Indian Health Service, the National Institutes of Health, the Substance Abuse and Mental Health Services Administration; 
(2)the Social Security Administration; 
(3)the Departments of Agriculture, Defense, Education, Homeland Security, Labor, Justice, State, and Veterans Affairs; and 
(4)any other agency as determined by the Commission. Such agencies shall cooperate with and provide counsel to the Commission to the greatest extent practicable.
(d)StudyThe Commission shall study— 
(1)social work practice in the areas of aging, child welfare, military and veterans affairs, mental and behavioral health and disability, criminal justice, and health; 
(2)issues facing the social work profession, including fair market compensation, high social work educational debt, social work workforce trends, knowledge development, and social work safety, as well as any other area determined by the Secretary; and 
(3)State-level social work licensure and reciprocity agreements for providing services across State lines. 
(e)Meetings of the CommissionThe Commission shall hold its first meeting not later than 6 weeks after the date on which the final member of the Commission is appointed, and subsequent meetings at the call of the chair. 
(f)Report to CongressNot later than 18 months after the date of the first meeting, the Commission shall report to Congress on the results of the study to determine and address the immediate and future needs of the social work profession. 
(g)Authorization of AppropriationsThere is authorized to be appropriated $500,000 for use by the Commission. 
4.Reinvestment grant programs to address the current state of the profession of social work 
(a)Authority to conduct demonstration programsThe Secretary is authorized to award grants to eligible entities for each fiscal year to support demonstration programs and other activities related to research, workplace improvements, education, training, and programs of excellence. 
(b)Workplace improvement grants 
(1)In generalThe Secretary is authorized to award grants to 2 public agencies and 2 private agencies to address workplace concerns for the social work profession including caseloads, compensation, social work safety, supervision, and working conditions. 
(2)Equal amountsThe Secretary shall award grants under this subsection in equal amounts of not less than $250,000 and not to exceed $1,000,000 to each of the 4 participating agencies annually over a 4-year period. 
(3)PriorityIn awarding grants under this subsection, the Secretary shall give priority to eligible entities that— 
(A)are equipped with the capacity to oversee and monitor the demonstration program including proven financial responsibility and administrative capability; 
(B)exhibit a need in one of the defined workforce improvement areas described in paragraph (1); and 
(C)are knowledgeable of relevant workforce trends and have demonstrated this with at least 2 years of experience. 
(c)Research grants 
(1)In generalThe Secretary is authorized to award grants to 25 social workers holding a doctorate degree in social work for post-doctoral research activity to further the knowledge base of effective social work interventions and to promote usable strategies to translate research into practice across diverse community settings and service systems. 
(2)AmountsThe Secretary shall award grants under this section in the total amount of $5,000,000 over the course of 4 years to be allocated among at least 25 social workers holding a doctorate degree in social work. 
(d)Education and training grants 
(1)In generalThe Secretary is authorized to award 20 grants to institutions of higher education to support recruitment and education of social work students at the bachelors, masters, and doctoral levels as well as the development of faculty. 
(2)Equal amountsThe Secretary shall award grants under this section in equal amounts of not less than $75,000 and not to exceed $100,000 to each of the 20 participating institutions annually over a 4-year period. 
(3)PriorityIn awarding grants under this section, the Secretary shall give priority to eligible entities that— 
(A)are accredited by the Council on Social Work Education; 
(B)have a graduation rate of not less than 80 percent; and 
(C)exhibit an ability to recruit social workers from and place them in high need, high demand areas. 
(e)Community-based programs of excellence grants 
(1)In generalThe Secretary is authorized to award grants to 6 not-for-profit or public community-based programs of excellence to further test and replicate effective social work interventions. The Secretary shall choose programs from the areas of aging, child welfare, military and veteran’s issues, mental and behavioral health and disability, criminal justice, and health. 
(2)Equal amountsThe Secretary shall award grants under this section in equal amounts of not less than $250,000 not to exceed $500,000 to each of the 6 participating not-for-profit entities annually over a 3-year period. 
(3)PriorityIn awarding grants under this section, the Secretary shall give priority to eligible entities that— 
(A)have demonstrated successful and measurable outcomes that are worthy of replication; 
(B)have been in operation for at least 2 years; and 
(C)work with high need and high demand populations. 
(f)Grant award requirementsIn awarding grants under subsections (b) through (e), the Secretary shall, to the extent practicable, award grants to eligible entities that— 
(1)demonstrate knowledge, understanding, and participation of individuals and groups from different racial, ethnic, cultural, gender, geographic, religious, sexual orientation, linguistic, and class backgrounds; 
(2)demonstrate a record of active participation of professionally trained social workers; and 
(3)provide services and represent themselves as competent only within the boundaries of their education, training, license, certification consultation received, supervised experience, or other relevant professional experience. 
(g)National coordinating center 
(1)EstablishmentThe Secretary shall enter into a contract with a national social work research entity that has experience in coordinating linkages between research, practice, education, and policy and maintains relationships with Federal entities, social work degree-granting educational institutions and programs, and organizations and agencies that employ social workers. The entity shall serve as a coordinating center and shall have the capacity to organize, collect and report data, serve as a clearinghouse, and coordinate with such entities, institutions and organizations. The coordinating center shall work with universities, research entities, and social work practice settings to identify key research areas to be pursued, select research fellows and organize appropriate mentorship and professional development efforts. 
(2)Activities describedThe coordinating center shall— 
(A)collect, coordinate, monitor, and distribute data, best practices, and findings regarding the activities funded under grants made to eligible entities under the demonstration program; and 
(B)prepare and submit to the Secretary a final report that includes recommendations regarding the need to recruit new social workers, retain current social workers, conduct social work research and reinvest into the profession of social work. 
(3)SelectionSelection of research areas, candidates, finalists, and other activities shall be undertaken by the Secretary or a designee in collaboration with the coordinating center. 
(4)Authorization of AppropriationsThere is authorized to be appropriated $1,000,000 for the coordinating center for a each of fiscal years 2009 through 2013. 
(h)Multi-media outreach campaign 
(1)In generalThe Secretary shall develop and issue public service announcements that advertise and promote the social work profession, highlight the advantages and rewards of social work, and encourage individuals to enter the social work profession. 
(2)MethodThe public service announcements described in paragraph (1) shall be broadcast through appropriate media outlets, including television or radio, in a manner intended to reach as wide and diverse an audience as possible. 
(3)Authorization of appropriationsThere are authorized to be appropriated to carry out this subsection such sums as may be necessary for each of fiscal year 2009 through 2012. 
5.Social work awareness monthIt is the sense of Congress that the President should designate a National Social Work Awareness month to— 
(1)raise awareness about the importance of the profession of social work; 
(2)encourage interest groups, stakeholders, and individuals to take an active role in the recruitment, retention, research and reinvestment into the profession of social work. 
6.DefinitionsAs used in this Act, the following definitions apply: 
(1)Community based programThe term community based program means an agency, organization or program, usually not-for-profit, that provides direct social work services, or community development services at a neighborhood, locality or regional level to address human service, health care, or psychosocial needs. 
(2)Eligible entityThe term eligible entity means— 
(A)in reference to section 4(b), either a public or private agency working in a social work capacity that demonstrates a need in one of the defined workplace improvement areas described in section 4(b)(1); 
(B)in reference to section 4(c), an individual who has graduated with a doctorate degree in the field of social work and will commit to using grant funds for postdoctoral social work research; 
(C)in reference to section 4(d), a social work education program offering the bachelors, masters, or doctorate degree in social work; and 
(D)in reference to section 4(e), a not-for-profit or public agency working in a social work capacity in one of the defined areas in section 4(e)(1). 
(3)High need and high demandThe term high need and high demand means an area or population which lacks sufficient resources and as a result has a greater probability of being harmed by specific social, environmental, or health problems than the population as a whole. Such areas may be defined by the Health Resources and Services Administration (HRSA) as health professional shortage areas which may have shortages of primary medical care, dental, or mental health providers and may be urban or rural areas, population groups, or medical or other public facilities. 
(4)Related professional researcherThe term related professional researcher means a person who is professionally engaged in research in a social, political, economic, health or mental health field. Such research is primarily conducted by doctoral level researchers under university, government, research institute, or community agency auspices. 
(5)SecretaryThe term Secretary refers to the Secretary of Health and Human Services. 
(6)Social workThe term social work means the professional activity of helping individuals, groups, or communities enhance or restore capacity for social and psychosocial functioning and creating societal conditions favorable to this goal. Social work practice consists of the professional application of social work values, principles, and techniques, including— 
(A)diagnosis and treatment of mental and emotional disorders with individuals, families, and groups; 
(B)helping communities or groups provide or improve social and health services; participating in relevant legislative processes; and 
(C)helping people obtain tangible services. The practice of social work requires knowledge of human development and behavior of social, economic and cultural institutions, and of the interaction of all these factors.
(7)Social work researcherThe term social work researcher means a person who studies the individual, family, group, community, policy or organizational level, focusing across the life span on prevention, intervention, treatment, aftercare, and rehabilitation of acute and chronic social and psychosocial conditions, and includes examining policies effect on social work practice. Social work research is primarily conducted by doctoral level social workers and faculty under university, government, research institute, or community agency auspices. 
(8)Social workerThe term social worker means a graduate of a school of social work with either bachelor’s, master’s, or doctoral degrees who use their knowledge and skills to provide social work services for clients who may be individuals, families, groups, communities, organizations, or society in general. 
 
